PER CURIAM.
Plaintiff below has appealed from orders of the trial court.
We have reviewed the record on appeal and find that the orders on appeal must be affirmed. See Florida Hotel and Restaurant Commission v. Marseilles Hotel Co., Fla. 1956, 84 So.2d 567; Halpert v. Olesky, Fla. 1953, 65 So.2d 762; M & E Land Co. v. Seigel, Fla.App.1965, 177 So.2d 769; *198and State Farm Mutual Automobile Ins. Co. v. Couch, Fla.App. 1964, 167 So.2d 786.
This affirmance is only as to the propriety of the dismissal of the complaint for declaratory decree and the order compelling plaintiffs to remove themselves from the premises and is. without prejudice to the plaintiff to seek appropriate relief for damages, if any there be, or for other relief which may be appropriate. Cf. Swain v. Reliable Insurance Company, Fla.App. 1967, 200 So.2d 862.